DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
There is not proper antecedent basis in the specification for the terms: sleeve (from at least claim 1), bridges (from at least claim 1), roller (from at least claim 11), and box (from at least claim 11).
Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At least the independent claims 1, 7, and 11 recites at least one of the terms “sleeve”, “bridges”, “roller” and/or “box”. None of these terms are described in the specification in enough detail to convey to one of ordinary skill in the art before the effective filing date of the claimed invention that the inventor had access to the invention. The examiner notes that sleeve is more limiting than the term receiving element, bridge is more limiting than the term connecting element, roller is more limiting than scrolling member, and box is more limiting than control member and there is no basis for these terms in the originally filed disclosure and are considered new matter.
Claim 9 recites the limitation “the bridges are sewed to the sleeve and the ladder” on lines 1-2. This is considered new matter because it is not supported in the specification, as noted above, the terms “bridges” and “sleeve” are not used in the specification. The examiner is assuming the connecting elements are bridges and sleeves are receiving elements. It is further noted that nowhere in the specification is it described an embodiment with the holes (as required by claim 7) and also being sewed (from claim 9). Page 6 lines 11-17 of the specification explains that there are two different means of connecting the “bridges” (connecting elements) to the “sleeve” (receiving element) and the ladder. The first involves the sleeve and the ladder having holes, and the second involves the sleeve and the ladder not having holes, but being sewed. Page 6 lines 15-17 recites “the connecting elements 14 may be sewed to the ladder 11 and the receiving element 12 when the receiving element 12 and the ladder 11 do not have holes”, thus it is unclear how the embodiment is even possible. This is considered new matter.
The dependent claims are rejected for at least depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “the bridges are sewed to the sleeve and the ladder” on lines 1-2. Claim 9 also depends from claim 7, which recites “a ladder having holes” on line 2 and “having holes formed through the sleeve” on lines 3-4. This is unclear to the examiner because page 6 lines 11-17 of the specification explains that there are two different means of connecting the bridges to the sleeve and the ladder. The first involves the sleeve and the ladder having holes, and the second involves the sleeve and the ladder not having holes, but being sewed. Page 6 lines 15-17 recites “the connecting elements 14 may be sewed to the ladder 11 and the receiving element 12 when the receiving element 12 and the ladder 11 do not have holes”. thus it is unclear how the embodiment with holes and being sewed is even possible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuzmen (US 5918657).
Regarding claim 7, Tuzmen teaches (figs. 1-5) an operation device for shutters (10), comprising: a ladder (each slat has a “clip” (38) as described in column 2 lines 14-17, the 38s together make the ladder) having holes (C in fig. 5, each clip has at least one) formed through the ladder; a sleeve (28) accommodating a cord (30) therein and having holes (48, “pair of openings”) formed through the sleeve ( “paid of openings” from column 4 lines 24-28), and multiple bridges (40, each slat has one to connect to the sleeve as shown in fig. 5) extending through the holes (each bridge extends through a “pair of holes” 48) of the sleeve (28) and the holes of the ladder (multiple bridges are extending through the holes as there are multiple bridges and each one extends through a respective hole of the ladder) to combine the cord and the ladder (as shown in fig. 5).
Regarding claim 10, Tuzmen teaches (fig. 5) that wherein the ladder (the 38s, can be formed from metal, column 4 lines 1-12), the sleeve (28, formed from flexible woven or non-woven material made tubular by adhesives or stitching. The sleeve 28 could also be made from tubular braided or tubular knit fabrics, column 3 lines 64-67), the cord (30),  and the bridges (40, can be made from high strength thread or nylon) have different colors or materials (the list comprises multiple different materials).
Regarding claim 11, Tuzmen teaches (figs. 1-5) a shutter (fig. 1) comprising: an operation device (18) having a ladder (each slat has a clip (38) as described in column 2 lines 14-17, the 38s together make the ladder) having holes (C in fig. 5, each clip has at least one) formed therethrough, a sleeve (28) having holes (48, “pair of openings”) formed therethrough (column 4 lines 24-28), a cord (30), multiple bridges (40, each slat has one to connect to the sleeve as shown in fig. 5) and a roller (22), the sleeve (28) accommodating (fig. 5) the cord (30) therein, the bridges (40) extending through the holes of the sleeve (48, fig. 5 shows that each bridge extends through two holes on the sleeve) and the holes (C) of the ladder (fig. 5 shows that each bridge extends through a hole on the ladder. There are multiple bridges and thus multiple instances of this) to combine the cord and the ladder (fig. 5), the operation device supporting multiple slats (14) between a top rail (12) and a bottom rail (39 in fig. 1), the operation device (18) connected to the roller (22, via the shaft), and a box (24) connected to the cord (via the shaft and 22), the box (24) controlling the cord to lift or lower the slats (the wand 25 controls the box, which controls the tilt of the blind. As the blind is tilted each respective side of each slat is raised or lowered via the cord).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130048233, hereafter known as Lin ‘233) in view of Lin (US 20130126105, hereafter known as Lin ‘105).
Regarding claim 1, Lin ‘233 teaches (fig. 1-4) a method for manufacturing an operation device for shutters (figs. 1-2), comprising:
a step (a): forming a ladder (6, the ladder formed as described in paragraph 0029 lines 1-6);
a step (b): forming a sleeve (13), a cord (11) accommodated in the sleeve (fig. 4, paragraph 0033), and
a step (c): connecting multiple bridges (21, paragraph 0036 describes there being multiple) to the ladder (6) and the sleeve (13).	Lin ‘233 is silent concerning the cord being accommodated in the sleeve while making the sleeve.
Lin ‘105 teaches a method for manufacturing an operation device for shutters (fig. 9), with a cord (11) being accommodated in a sleeve (20) while making the sleeve (paragraph 0034 lines 1-8 teaches that the sleeve is formed by wrapping the covering material around the cord, and then stitching it closed so that the newly formed sleeve accommodates the left cord while being made). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin ’233 so that the cord is accommodated in the sleeve while making the sleeve as is taught by Lin ‘105. This alteration provides the predictable and expected result of simplifying assembly of the components.
Regarding claim 3, modified Lin ‘233 teaches (figs. 1-4) that the cord (11) is accommodated in the sleeve (13) after the sleeve is manufactured in the step (b) (this is inherently taught as the cord is in the receiving element in fig. 9, after the manufacturing step).
Regarding claim 4, modified ‘233 Lin does not teach that the sleeve is made of transparent material.
Lin ‘105 further teaches a sleeve (20) made of transparent material (the shroud as described in paragraph 0029 lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ’233 so that the sleeve is made of transparent material as is taught by Lin ‘105. This alteration provides the predictable and expected result of making the device more aesthetically pleasing, as the shroud blends and is not as easily seen.
Regarding claim 5, although modified Lin ‘233 appears to teach (figs. 1-4) that the bridges (21) are sewed to the ladder (6) and the sleeve (Paragraph 0035 teaches that “the cord shroud (sleeve) may be attached to the ladder… by sewn connections, sewn connectors…”. The examiner notes that “sewn connecters” is listed distinctly from “sewn connections”, and therefore this is interpreted as a plurality of “bridges” sewn to connect the sleeve and the ladder.), the bridges are located with a distance formed between each other (described in paragraph 0036 lines 7-9).
However, if it is found that Lin ‘233 does not explicitly teach the bridges being sewed to the ladder and the sleeve, the examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridges of Lin ‘233 be sewing them to both the ladder and the receiving element. This alteration provides the predictable and expected result of a strong connection between the ladder and the sleeve.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuzmen (US 5918657).
Regarding claim 9, as best understood, Tuzmen teaches (fig. 5) that the bridges (40) are sewed to the sleeve (column 4, lines 31-32). Tuzmen does not teach that the bridges are sewed to the ladder.
The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridges of Tuzmen so that they are sewed to the ladder. The examiner notes that in column 4, lines 1-12 that the clip can be formed from “other materials”, and since the bridges are sewn to the sleeve (column 4, lines 31-32), it can be concluded that this clip may be formed from a material that is able to be sewed to the bridges in the same way that the bridges are sewn to the sleeve. This alteration provides the predictable and expected result of a strong connection between the ladder and the bridges.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
 the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues the combination formed by modifying Lin ‘233 with Lin ‘085 as was written in the Non-Final Rejection, and questions whether all the limitations as claimed are taught by this combination. The examiner notes that the applicant amended the term “receiving element” to be “sleeve”,  and the term “connecting element” to be “bridges”. The term sleeve is more limiting than the term receiving element, and the term bridges is more limiting than the term connecting element. These amendments narrowed the scope of the claim, and the examiner was thus able to apply a new reference, Lin ‘105, to teach the limitation “the cord accommodated in the sleeve when making the sleeve”. All the limitations as claimed are taught by this combination.
The applicant’s arguments regrading claim 7 are found to be moot, due to the fact that the above claim 7 rejection does not use the argued reference, Perkowitz. The examiner directs attention to the claim 7 rejection above, where all the limitations as claimed are taught. 
The applicant’s arguments regrading claim 11 are found to be moot, and the examiner directs attention to the claim 11 rejection above, as well as the examiner’s argument concerning the other independent claims. All the limitations as claimed are taught. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634